UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7628


STANLEY LORENZO WILLIAMS,

                Petitioner - Appellant,

          v.

THEODIS BECK, SEC. OF CORRECTION; SCOTLAND COUNTY SUPERIOR
COURT,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cv-00492-TDS-WWD)


Submitted:   January 29, 2013             Decided:   February 13, 2013


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stanley Lorenzo Williams appeals the district court’s

order denying his Motion for an Order to Reopen the Case to

Correct Clerical Mistakes, Errors and to Enter a New Judgment.

We   have   reviewed   the     record    and   find    no   reversible   error.

Accordingly, we deny leave to proceed in forma pauperis, deny

Williams’ motions for a transcript at government expense and for

appointment of counsel, and dismiss the appeal.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the     materials     before   this   court   and

argument would not aid the decisional process.

                                                                      DISMISSED




                                         2